Citation Nr: 1031311	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a low back 
disability.  The Veteran appealed that decision to the Board.

The Board notes that the RO issued a rating decision in June 2003 
in which it found that new and material evidence had not been 
submitted to reopen the claim for service connection for a low 
back condition.  However, since there was no final decision 
concerning that issue, the Board must adjudicate it on the merits 
based on a de novo review of the evidence.  See 38 U.S.C.A. § 
7105(c) (West Supp 2009).

The Board notes that this issue was the subject of a July 2007 
Board decision, that was vacated and remanded by an October 2008 
United States Court of Appeals for Veterans Claims (Court) 
decision.  This issue was then remanded by a June 2009 Board 
decision, and now returns again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran does not have a chronic back disability related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in April 2003, January 2004, and November 2007.  
These letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  The Veteran was 
also specifically informed of the law as it pertains to effective 
dates by the November 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and providing the Veteran with a VA examination.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, 
certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran claims that he has a low back condition 
as a result of lifting heavy garbage cans while on active duty.  
He testified before a hearing officer at the RO in January 2005 
that he was hospitalized for approximately two to three weeks for 
low back pain while on active duty.  Unfortunately, all of the 
Veteran's service medical records were apparently destroyed in a 
fire at a government facility in 1973.  In such cases, where 
service medical records are unavailable through no fault of the 
Veteran, VA has a heightened obligation to explain its findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Regardless of the absence of service medical records, the 
Veteran's claim must be denied based on the absence of medical 
evidence of a current disability involving his lower back related 
to service.  

In a July 2000 report, a chiropractor recalled doing an 
adjustment to the Veteran's lower back in 1960, but explained 
that his records were no longer available.   Therefore, the Board 
is unable to determine what this treatment was for, whether for 
an acute or chronic condition, and whether it was related to a 
service injury or not.

The Board also reviewed VA outpatient treatment records dated 
from 2000 to 2004, several of which note the Veteran's complaints 
of low back pain.  However, none of these records includes a 
medical diagnosis pertaining to the Veteran's lower back, or any 
back disability which was related to service.  

The Veteran received a VA examination for his claimed back 
disability in October 2009.  At that time, the Veteran's claims 
file was reviewed, and the Veteran's reported history of injuring 
his back in service in 1954 was noted.  After a thorough 
examination of the Veteran, including X-rays, and a thorough 
review of the Veteran's claims file, the Veteran was diagnosed 
with multilevel lumbar spondylosis and degenerative disc disease.  
The examiner indicated that, in his opinion, this diagnosis was 
more likely than not associated with aging.  The examiner noted 
that, even if the Veteran sustained a lumbar strain injury while 
in the service, there is no evidence that strain injuries cause, 
predispose, or accelerate the development of degenerative 
disease.  In the absence of medical records following service as 
well as the absence of records following his discharge which 
would establish chronicity and continuity of symptomatology, the 
examiner indicated that he was unable to further resolve this 
matter without resort to speculation. 

Thus, with no evidence of record showing a diagnosis of any 
chronic back disability until 2009, 47 years after the Veteran's 
separation from service, and with the medical evidence of record 
indicating that the Veteran's current back diagnoses of 
spondylosis and degenerative disc disease are not related to 
service, the Board finds that the preponderance of the evidence 
of record is against the Veteran's claim of entitlement to 
service connection for a low back condition.  In reaching this 
decision, the Board has carefully considered the doctrine of 
reasonable doubt. However, the Board emphasizes that there is no 
medical evidence of record linking the Veteran's current back 
disability to service.  Hence, as the preponderance of the 
evidence is clearly against the Veteran's claim, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the 
appeal is denied.


ORDER

Entitlement to service connection for a low back condition is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


